JOINT APPENDIX to the MAJORITY and
                  DISSENTING OPINIONS
                      (State’s Exhibit No. 11)
                Murder for Hire Transcript: Daniel B.
  Today’s Date is Friday June 10, 2011, Time: Approx 12:53 am

12:111 [Paleski]: target is walking over to the car now.
12:38 [Paleski] what’s up brother, what’s going on? Why don’t you
hop in brother so we can talk. What’s good?
12:55 [The Defendant]: shit . . . right about now.. you know.. fuck-
ing life and living . . . and trying to deal and get through it all
13:06 [Paleski]: what you need some work put in?
[The Defendant]: yes sir
[Paleski]: what’s going on?
[The Defendant]: uhhh divorce
13:13 [Paleski]: yea . . . you got some wood?
[The Defendant]: not right this second cause I didn’t (pause inaudible)
we’re . . . I think he told you already.. I didn’t know what was going
on/ /I didn’t know I was meeting anyone someone tonight..
13:24 [Paleski]: I need to know that you are for real about this.. you
know what I’m saying
[The Defendant]: that’s fine I understand that
[Paleski]: I need some wood to get my, to get a burner . . . so I can
take care of this shit
13:32 [The Defendant]: alright
[Paleski]: you know.. he said it’s 10 large
[The Defendant]: alright
13:41 [Paleski]: alright.. I need like $800 up front to get a burner
tonight
[The Defendant]: alright
[Paleski]: alright . . . I want to meet you tomorrow morning I need
at least 3 grand before it’s done
[The Defendant]: alright
[Paleski]: alright
[The Defendant]: not a problem
13:52 [Paleski]: who’s this the ex-wife?
[The Defendant]: to be or what you know
[Paleski]: alright alright what’s her name?
14:03 [The Defendant]: [T’s full name redacted]
[Paleski]: [T] you got an address and shit? .. alright
[The Defendant]: Yes, she works the night shift
[Paleski]: she got a job?
[The Defendant]: yea
[Paleski]: where at?
14:41 [The Defendant]: Stamford Hospital
[Paleski]: alright.. she works every night or part time?
[The Defendant]: only like 1 or 2 nights a week
14:22 [Paleski]: alright . . . she lives in Stamford?
[The Defendant]: yea
[Paleski]: what’s the address?
[The Defendant]: [T’s street address redacted]
[Paleski]: what’s the number?
[The Defendant]: [T’s street address number redacted]
[Paleski]: . . . ok . . . alright.. you (got) have a picture of her or
anything?
14:37 [The Defendant]: I do have a little bit older..she’s not fucking
big on pictures
[Paleski]: she works nights at the hospital?
[The Defendant]: yea
[Paleski]: every night she works?
[The Defendant]: no
[Paleski]: just part time?
[The Defendant]: just a couple days a week . . . one or two nights
a week
[Paleski]: she got a steady schedule though?
14:56 [The Defendant]: usually Tuesdays and Thursdays...7pm to 7am,
but a lot of times she’ll get cancelled from like 7-11 and she’ll work
like from 11-7...11pm to 7am
[Paleski]: yup
[The Defendant]: so I don’t know . . . ya’ know we don’t talk any-
more
[Paleski]: well how soon do you want this done.. I mean
15:20 [The Defendant]: probably.. whatever you do you
[Paleski]: can you get me some money tonight?
[The Defendant]: I can yes
[Paleski]: I need $800 man so I can get a burner . . . alright I already
got a dude lined up.. numbers are off it I’m good to go.. that’s a
picture of her . . . that’s how she looks now?
15:43 [The Defendant]: uh her hair is more mixed in colors
[Paleski]: what color?
[The Defendant]: she got all fucking crazy highlights.. like brown and
blond and a little bit of black
[Paleski]: alright
15:53 [The Defendant]: I don’t think that’s the that’s the best picture
I don’t think I have another picture . . . that’s with her in it
[Paleski]: is she working tonight?
[The Defendant]: she was supposed to work tonight but I don’t know
for sure.. because like she was supposed to work Tuesday night
[Paleski]: yup
16:13 [The Defendant]: and she ends up not working at all...so I don’t
fucking know what, I don’t know when (unable to translate)...l don’t
know for a fact because they cancelled her and shit . . . it’s like
you know hard to say...I can’t answer
[Paleski]: I mean you want this done like quick.. like soon or...
[The Defendant]: that’s what l..
[Paleski]: is there some place you don’t want it done: I mean I can
do it at the house
[The Defendant]: that’s what I was trying to figure out from fucking
not doing it for you know what I mean a job that’s what I was saying
to him...I didn’t know which way . . . obviously the first person their
is going to be looked at is me
[Paleski]: right
[The Defendant]: so I’m trying to obviously to put a little bit of thought
into it, talking to Johnny about it he was saying ya’ know just talk,
he’ll talk to you guys and whatever.. figure out
[Paleski]: I’ll do however you want.. but if you want it done quick
you know I need the $800 I got to get a burner.. and like I said I
already got one lined up I can grab that tonight . . . but you have
to get me the $800
[The Defendant]: right
[Paleski]: and then I got to hook up with you I want 3 grand in
advance
[The Defendant]: right
[Paleski]: before I do it and then after it’s done I’ll will wait a month
or so I’ll get in touch with you and then I’ll collect the rest
17:14 [The Defendant]: yes or well however...whatever
[Paleski]: or we can go do somebody nab someone else (inaudible)
you know
[The Defendant]: Yeah, that’s fine...that’s why I was telling... I was
telling Johnny like . . .
[Paleski]: how you want it done?
[The Defendant]: my relationship with Johnny I don’t I didn’t care
how it worked I just give it to him and let you guys work you know...do
however it works
[Paleski]: right
[The Defendant]: I don’t know the only thing I was thinking about
was because she drives through . . . you from Stamford or no
[Paleski]: No
[The Defendant]: ok well she the hospital is in a rough section and
she’s got a nice car
[Paleski]: alright
[The Defendant]: so I’m like I don’t know if it makes sense, if that
would be the best way to go about it
[Paleski]: or you might want to make it look like a car jacking or
something
[The Defendant]: something like that...take the car the car is going
to get fund and it kind of like explains it
[Paleski]: yup
[The Defendant]: I’m not sure what the best thing to do...I didn’t put
that thought into the details of how
[Paleski]: you want her completely out of the picture right? Morte
18:10 [The Defendant]: that’s where it’s getting to...it’s like
[Paleski]: that’s what you want? Alright brother
[The Defendant]: I wish we didn’t need to be there but . . .
[Paleski]: well I mean
[The Defendant]: you know
[Paleski]: I’ll do it but I need, I need, I need some of that wood
[The Defendant]: yea
[Paleski]: can you get me the 800 tonight?
[The Defendant]: I can work it out yea...l could
[Paleski]: alright
[The Defendant]: I just don’t want to . . . for me to get it I got to
like disturb people tonight.. so I’m only saying it only because I don’t
want to anything out of place tonight
[Paleski]: ok...but I ain’t doing shit without some money
[The Defendant]: understood
[Paleski]: feel me
[The Defendant]: clear.. l’m saying to you I’m not asking you for the
urgency of tonight I rather do it so it’s not, I don’t want to do anything
out of character
[Paleski]: Right . . . right
[The Defendant]: you know that’s that’s my pause for tonight..
because it’s going to be out of character for me to go get it tonight
[Paleski]: I ain’t got shit in here but can you get me a piece of paper
and write down her name
[The Defendant]: yup
[Paleski]: house address
[The Defendant]: yup
[Paleski]: hospital name
[The Defendant]: yup
19:15 [Paleski]: what kind of car she drives
[The Defendant]: mm hmmmm
[Paleski]: do you know the plate on it or anything like that
[The Defendant]: I don’t have it memorized
[Paleski]: ok fuck it
[The Defendant]: I can get it
[Paleski]: just write down the type of car she drives just get that for
me now just write that shit down
9:28. [The Defendant]: alright
[Paleski]: get that over to me...and then well talk about when were
going to do it and
[The Defendant]: alright
[Paleski]: you know
[The Defendant]: works for me I’ll get you the info I’ll get the money
to you through John
[Paleski]: what about at the house you got any fucking Rottweiler’s
or pit bulls or anything at the house like that?
[The Defendant]: no...at the house I definitely, I definitely don’t want
to do anything at the house
[Paleski]: you don’t want me to do it at the house
[The Defendant]: no
[Paleski]: alright I’m going to have to put some work in then...fucking
sitting out there and shit.. what kind of neighborhood is it?
[The Defendant]: the neighborhood is not cool anything is suspicious
in the neighborhood . . . so that’s why I’m saying I think the job is
the safest thing but I just I can’t I don’t know she doesn’t work
guaranteed every.. you know this time that time...that’s...ya’ know
I’m trying
[Paleski] write done her name for me, her address, and what kind
of car she drives
[The Defendant]: alright
[Paleski]: and come back here we got to get some money going
[The Defendant]: yea...thats fine I’ll definitely do that
[Paleski]: you have a piece of paper or something in your car
[The Defendant]: yea I’m sure (inaudible) that I got somethin’
[Paleski]: write it all...write that shit down for me
[The Defendant]: alright
20:39 ***[The Defendant] exits car***
22:54 ***[The Defendant] returns to vehicle***
[Paleski]: how soon do you think you can get that money?
[The Defendant]: I can get it to tomorrow without doing anything
. . . you know
[Paleski]: right
[The Defendant]: out of character
[Paleski]: and this is what you want.. just so know I’m going to put
2 in that bitches head and take that car and be gone and I’ll fucking
burn it some where
[The Defendant]: that’s the only way that I an come up . . . that I
thought from my like that . . . it makes sense you know what I mean
it’s gonna hopefully like going to make it not.. ya’ know . . . how?
What am I? ...ya’ know what I mean? (not able to translate).. I don’t
fucking know.. all know is I’m going to be fucking hemmed up in
fucking jail again
23:15 [Paleski]: you’ll be straight man.. just make sure your ain’t
around
[The Defendant]: well exactly
[Paleski]: make sure your with someone so you got you got a story
[The Defendant]: that’s exactly what I’m wondering too
[Paleski]: as long as your with someone your straight
[The Defendant]: and if it’s a night that she’s...this is where she’s
fucking being fucked up because what’s happening what I can tell
you is that were supposed to be working off of an alternating week.
[Paleski]: right
[The Defendant]: where on Thursday to Sunday I have the kids but
on the alternating week I have them from Friday to Sunday.. so when
I have them Thursday to Sunday and if she’s working on Thursday
night got the kids I’m with the kids
[Paleski]: your fucking golden bro
[The Defendant]: I’m at my aunts house I got the kids I’m all set . . .
like I’m good...
[Paleski]: Yea
[The Defendant:] Yea . . . that’s why I’m saying that why I think the
best circumstances be that.. you know
[Paleski]: Yea
[The Defendant]: ’cause then I’m with my two elderly aunts I’m in
the house.. I’m with the kids
[Paleski]: and I can take the bitch off when your with them
[The Defendant]: exactly.. and then it doesn’t you know obviously I
don’t want nothing to be nowhere near the kids and so then I have
them
[Paleski]: and she don’t pick the kids up after work: Ain’t no chance
the kids are going to be with her no shit like that?
[The Defendant]: no not when she is going to work or getting out of
work.. no.. because I will have the kids Thursday to Sunday
[Paleski]: the best thing to do is one of the nights that you have the
kids and your with you parents or something
[The Defendant]: but she’s been, the problem is that she is fucking
me around right now with the kids.. like I should’ve have had the
kids today, yesterday I don’t even know what fucking day it is today..
whatever today is Thursday right.. l was supposed to have the kids
today but she didn’t give me the kids today.. we’re supposed to sign
a settlement for divorce probably Monday.. so then if I get it.. lf l
know then
[Paleski]: you want to do this shit before the settlement is done
[The Defendant]: that’s what I’m trying to fucking think about it
because I don’t know if there any legally better to do it before or
after you know what I mean.. it all happened fast I fucking talked to
fucking Johnny tonight.. he said he was going to go talk to somebody
he went to talk to somebody and then that was that..
[Paleski]: right
[The Defendant]: and here I’m sitting with you I was expecting to
talk to him
***[Evans] knocks at window’’’’’’
[The Defendant]: umm were good.. give me a call when you have
time tomorrow so we’ll can get together
[Paleski]: I need that money bro I can’t do shit without that money
[The Defendant]: clear
[Paleski]: alright
[The Defendant]: as soon as he gets.. your going to be with Bam
tomorrow right.. and then as soon as your free give me a call.. yea..
the second he gets out we’ll meet up
[Paleski]: alright man I’ll talk to you...so you’re going to be able to
get the money tomorrow morning?
[The Defendant]: yea that’s not a problem
[Paleski]: ok about what time.. do you want to meet up at?
[The Defendant]: anytime I can meet up with him afterwards when
he gets out, I’m meet up with Johnny and then...I’m like trying to be
cautious you know what I mean
[Paleski]: right
[The Defendant]: I don’t fucking know.. l just, all I know is being that
I’m getting divorced I know I’m going straight they’re coming straight
for me
[Paleski]: yea but if your home with the kids and shit your straight
[The Defendant]: right but I when they look into shit that’s why I’m
not calling nobody anybody from my phone and I was telling him..
you know I don’t want to do nothing on my phone I don’t want to
nothing.. I don’t want there to.. l’m trying to you know
[Paleski]: did you...did you...you got a phone I can call you on tomor-
row to meet up where do you want to meet up...you want to set a
date, you want to set a time right now that we can meet tomorrow
. . . a location and a time
[The Defendant]: that’s what I’m trying to figure out...if l talk to
Johnny and Johnny’s cool with like you guys can talk and meet it
has nothing to do with me
[Paleski]: I don’t need to talk to that motherfucker it’s all about you
[The Defendant]: yea...but he’s the perfect like has nothing to do like
we’re friends at where Johnny’s like one of the only dudes that I like
trusted to talk about it . . .
[Paleski]: right
[The Defendant]: so with that me and Johnny have a great relationship
when we see each other sporadically...so I could see him tomorrow
again and he could meet up with you so that when anyone...someone’s
worrying about where I am there’s no..
[Paleski]: well I need....I need to get the money from you.. l ain’t
fucking meeting with him.. l rather not be dealing with him anymore
[The Defendant]: ok
[Paleski]: you feel me.. you know
[The Defendant]: it’s fine whatever you’re the boss.. i’m just trying
to let you know what I’m thinking..
[Paleski]: right . . . I want to meet with you get the money well
figure out a fucking schedule and well get this shit done.. you know
I can do what I got to do and get the fuck out of here and go south
[The Defendant]: alright.. do you want to meet back here tomorrow
morning?
[Paleski]: what time?
[The Defendant]: what works for you around 9?
[Paleski]: 9 o’clock.. what time is it now?...10 o’clock well meet down
here at 10?
28:09 [The Defendant]: yea that’s fine;;yea I got 1:20 now
[Paleski]: alright.. well meet here at 10 o’clock you bring the money
[The Defendant]: yup
[Paleski]: and well work out a fucking schedule.. you figure out when
you’re going to have the kids and then I’ll take care of the rest..
[The Defendant]: alright
[Paleski]: alright
[The Defendant]: then how do you want to talk from there?
[Paleski]: talk about it tomorrow bro.. once it’s done we ain’t talking
[The Defendant]: right
[Paleski]: I’ll get in touch with you through Johnny
[The Defendant]: alright
[Paleski]: alright
[The Defendant]: that’s why I’m just trying to be clear because you
just said you know what I mean
[Paleski]; alright
[The Defendant]: which way you want to go about it . . . then I’ll
just pick up a phone.. l can get a prepaid phone or something for..
then get rid of it
[Paleski]: yup.. bring me the money tomorrow morning then well get
the shit squared away
[The Defendant]: alright
[Paleski]: alright
[The Defendant]: you got it
[Paleski]: I’ll see you tomorrow morning here at 10
[The Defendant]: yes sir
[Paleski]: alright
[The Defendant]: thank you
[Paleski]: yup
28:55 [The Defendant] leaves vehicle
29:09 [Paleski]: All right...he’s away . . . I don’t know if you guys
want to wait, probably be better off but, I’m heading out.
29:40 Incoming phone call Hello, What’s up
29:52 Hang up
  1
      Times shown indictate the time stamp on the video recording.